Citation Nr: 0418428	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 20, 
1998, for the grant of service connection for bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1995 to May 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating determination of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The RO was not in receipt or possession of any evidence prior 
to August 20, 1998, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for bipolar disorder.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 
1998, for the grant of service connection for bipolar 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the June 
1999 and September 2001 rating determinations and the July 
2002 SOC informed the appellant of the information and 
evidence needed to substantiate this claim.  In a February 
2001 letter, the RO informed the appellant of the VCAA.  It 
specifically notified him what evidence the VA had, what the 
veteran needed to do to complete his claim, what evidence VA 
would request, where and when to send the information, and 
who the veteran should contact if he had any further 
questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the original request for benefits was 
received in August 1998.  Thereafter, the issue was addressed 
in a June 1999 rating determination.  Only after that rating 
action was promulgated did VA, in a February 2001 letter, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence would be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertained to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
in the February 2001 letter was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. §  3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

A review of the record reveals that in May 1996, the veteran 
requested service connection for Addison's disease.  There 
were no requests for service connection for a psychiatric 
disability made at that time.  

At the time of a July 1996 VA examination, performed in 
conjunction with veteran's request for service connection for 
Addison's disease, there were no complaints or findings of a 
psychiatric disorder.  The examiner specifically found that 
the psychiatric and personality portions of the examination 
were unremarkable.  

At the time of a June 1998 VA examination, performed in 
conjunction with the veteran's request for an increased 
evaluation for his Addison's disease, the VA examiner noted 
that the veteran had been hospitalized at a Spokane VA 
Hospital in June 1996 after a suicidal attempt with an 
overdose of valium.  He was also noted to have been seen at 
the Seattle VA Hospital in February 1998.  The examiner 
diagnosed that veteran as having depression related to 
steroid use at that time.  

In a statement in of support claim received on August 20, 
1998, the veteran requested service connection for a manic 
depression disorder secondary to his service-connected 
Addison's disease.  

At the time of a February 1999 VA examination, the veteran 
reported having had a number of psychiatric treatments, both 
inpatient and outpatient, for bipolar disorder.  A diagnosis 
of bipolar disorder was rendered at that time.  

In an April 1999 rating determination, the RO granted service 
connection for a bipolar disorder and assigned a 50 percent 
disability evaluation, with an effective date of August 20, 
1998.  

In June 1999, the RO denied an earlier effective date for the 
grant of service connection for bipolar disorder.

Along with his May 2000 notice of disagreement, the veteran 
sent copies of private treatment records showing treatment 
for situational depression in June 1996 and psychosis in 
August 1996.

At the time of an October 2000 VA examination, the veteran 
reported that he had frequently moved from Spokane to Seattle 
and that he had received treatment at the Spokane and Seattle 
VA Medical Centers, the University of Washington Medical 
Center, and from various private physicians.  

The examiner noted that the earliest mention of the existence 
of a possible mood disorder was in a progress note from a 
Seattle endocrinologist date June 19, 1996.  In the note the 
physician referred to situational depression.  The examiner 
further observed that on August 15, 1996, the veteran 
attempted suicide by an overdose of Valium and was 
hospitalized for 12 days at Sacred Heart Medical Center.  The 
veteran reported that his first manic episode took place in 
December 1996.  The veteran also indicated that he attended 
counseling at the University of Washington Medical Center in 
March 1997.  

In the section of the report entitled " Information 
Suggested by the Rating Board", the examiner stated that the 
onset of bipolar disorder could be considered two ways.  He 
noted that the veteran reported that his first manic episode 
occurred in December 1996 and that by DSM-IV criteria he 
could not be diagnosed with bipolar disorder prior to that 
time.  

He further observed that the rating board had accepted 
treatment for Addison's disease as a probable cause of the 
bipolar disorder in its April 1999 decision.  Under this 
logic, the beginning of the bipolar disorder could be dated 
from the first treatment for Addison's disease.  He also 
observed that the most recent edition of DSM-IV  stated that 
the first manic depressive episode was often preceded by one 
or more major depressive episodes.  He stated that this was 
consistent with the veteran's history and that the first 
indication that he was treated for a mood disorder was in a 
doctor's progress note dated June 19, 1996.

The VA physician noted that by strict DSM-IV standards the 
veteran could not have been diagnosed with bipolar disorder 
prior to his first manic episode.  He further indicated that 
in terms of biology and natural history of the disorder, an 
earlier effective date could be supported.  He observed that 
the veteran was clearly severely impaired by a mood disorder 
during 1996 and had one or more major depressive episodes and 
a 12 day inpatient hospitalization after a serious suicide 
attempt.  

Treatment records received at the Seattle VA RO in July 2001 
from the University of Washington Medical Center reveal that 
the veteran was diagnosed as having R/O depression, NOS, at 
the time of a January 27, 1998, visit.  At the time of an 
April 15, 1998, visit, the veteran was diagnosed as having 
bipolar disorder.  Subsequent diagnoses of bipolar disorder 
and depression were made thereafter.  

Treatment records received in conjunction with the veteran's 
October 2001 notice of disagreement reveal that at the time 
of an August 1996 hospitalization at Sacred Heart Emergency 
Medical Center, the veteran was diagnosed as having major 
depression with suicidal gestures and R/O bipolar disease.  

In a March 1998 treatment record from the Outpatient Mental 
Health Intake Clinic in Seattle, Washington, also received 
along with the veteran's October 2001 NOD, it was noted that 
the veteran had an Axis I diagnosis of bipolar disorder II, 
most recently depressed.  In a May 27, 1998, treatment record 
from the GIMC Psychiatric Clinic, also received in October 
2001, the veteran was noted to have bipolar affective 
disorder.  

In an April 9, 1997, treatment note from the Seattle VAMC, 
the veteran was noted to have been seeing a psychologist in 
the community for depression and that he had been started on 
Zoloft for headaches and increased insomnia.  

In an April 11, 1997, treatment note from the Seattle VAMC, 
the veteran was noted to be having trouble with sleep and 
anxiety.   

As noted above, 38 C.F.R. § 3.157 (b)(2), specifically 
indicates that the date on which evidence is received from a 
private physician or layman is the date which will be used 
for effective date purposes.  While the Board observes that 
there are several private treatment records which demonstrate 
treatment for depression and bipolar disorder prior to August 
1998, these records were not received until after the 
veteran's request for service connection for bipolar 
disorder.  The Board is prohibited by law from assigning an 
earlier effective date based upon the private treatment 
records that have been received.  

In support of his assertion that he had adequately raised a 
claim for service connection for bipolar disorder prior to 
August 20, 1998, the veteran argues that the claim was 
reasonably raised by the medical evidence of record.  Where 
review of all documents and oral testimony reasonably reveals 
that a claimant is seeking a particular benefit, VA is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary." 38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 
3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a). "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid." Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for bipolar 
disorder prior to receipt of his claim in August 1998.  The 
mere presence of the medical evidence does not establish an 
intent on the part of the veteran to seek entitlement to 
service connection.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993).  While the RO must interpret the veteran's 
submissions broadly, the RO is not required to conjure up 
issues that were not raised by the veteran.  See Talbert, 
supra.  The veteran must have asserted the claim expressly or 
impliedly.  See Isenbart, supra.

A claim for service connection for bipolar disorder was not 
expressly or impliedly raised prior to August 1998.  None of 
the VA examination reports or VA outpatient treatment records 
dated prior to this time can be interpreted as an informal 
claim for service connection for bipolar disorder pursuant to 
38 C.F.R. § 3.155.

However, the date of a claim only partially controls an 
effective date.  The provisions of 38 C.F.R. § 3.157 have an 
interesting history and have been influenced by four 
unpublished decisions of the general counsel.  Although not 
binding, when section 3.157 was last revised, the department 
noted in the federal register that the opinions of the 
general counsel were the reasons for the revision.

Section 3.157 addresses conditions precedent.  Compensation 
has been awarded or denied on the basis that a condition is 
not compensable in degree.  This sentence does not state 
service connection has been established for any particular 
disability.  On face value, the facts establish that 
compensation had been awarded for Addison's disease.  
Therefore, the veteran met the first condition precedent.  
Thereafter, the regulation states that the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  This 
language is consistent with the opinions of the general 
counsel.  In this case, the veteran was in receipt of 
compensation (Addison's disease); however, the record does 
not demonstrate that he received treatment for bipolar 
disorder at a VA facility in the year prior to the date of 
receipt of his claim in August 1998.  Therefore, the 
effective date is controlled by the date of claim.  Thus, the 
benefit sought on appeal is denied.

The Board notes the findings of the October 2000 VA examiner, 
where he stated that the onset of bipolar disorder could be 
considered several ways.  Either by way of his first reported 
manic episode in December 1996, or, as the rating board had 
accepted treatment for Addison's disease as a probable cause 
of the bipolar disorder in its April 1999 decision, the 
beginning of the bipolar disorder could be dated from first 
treatment for Addison's disease.  He further noted that the 
most recent edition of DSM-IV stated that the first manic 
depressive episode was often preceded by one or more major 
depressive episodes.  He observed that this was consistent 
with the veteran's history and that the first indication that 
he was treated for a mood disorder was in a doctor's progress 
note dated June 19, 1996.

Despite the examiner's findings, the Board is bound by the 
laws and regulations governing VA benefits.  In this case, 
the Board is precluded from assigning an effective date 
earlier than August 20, 1998, for the granting of service 
connection for bipolar disorder.  


ORDER

An effective date earlier than August 20, 1998, for the grant 
of service connection for bipolar disorder is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



